Citation Nr: 1606509	
Decision Date: 02/22/16    Archive Date: 03/01/16

DOCKET NO.  13-09 658A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for residuals of traumatic brain injury (TBI).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and Spouse


ATTORNEY FOR THE BOARD

L. Zobrist, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from February 1972 to February 1975.  This matter is before the Board of Veterans' Appeals (Board) on appeal of a January 2012 rating decision by the Atlanta, Georgia, Department of Veterans Affairs (VA) Regional Office (RO).  In December 2015, a videoconference Board hearing was held before the undersigned; a transcript of the hearing is in the record.

The issue of service connection for a psychiatric disability was raised at the December 2015 Board hearing, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 CFR 19.9(b) (2015); see 79 Fed. Reg. 57,660 (Sept. 24, 2014) (codified in 38 CFR Parts 3, 19, and 20 (2015)). 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action on his part is required.


REMAND

The Veteran claims he has residuals of a TBI from a (documented) head injury during active service.  Specifically, the Veteran has alleged that he has headaches and cognitive impairment (difficulty concentrating) that have persisted since the November 1972 incident, and has provided for the record a nexus statement from his private physician, who has treated him for 25 years, that is consistent with his assertions.  (The Veteran and his private physician have also alleged that he has a psychiatric disability from a head injury in service; see issue referred above.)

The existing record does not provide support for the Veteran's contentions.  However, the record appears to be complete; hence, a remand for additional development is necessary.

First, at the December 2015 Board hearing, the Veteran testified that he has received VA treatment for residuals of TBI.  The only VA treatment record associated with the Veteran's current record before the Board is of a 2005 flu shot.  Records of treatment for a disability for which service connection is sought are pertinent evidence with respect to such claim, and must be secured for the record, particularly as records of VA treatment are constructively of record.  

Second, during the Board hearing, the Veteran testified that he had received treatment from a private physician, Dr. S.W.R. (who confirmed the duration of the treatment in a November 2015 statement).  However, the earliest treatment records from Dr. S.W.R. received date from March 2003.  As both the Veteran and Dr. S.W.R. have stated that he has experienced TBI residuals throughout the time he has been treated by Dr. S.W.R., and the private treatment records currently associated with the record do not support the medical history described by Dr. S.W.R. in the November 2015 nexus statement, complete records of the Veteran's treatment by Dr. S.W.R. must be sought (as they may be critical to his claim).

Third, at the Board hearing, the Veteran also testified that the course of his treatment for a head injury in service was prolonged, lasting three months and requiring treatment in intensive care for infection and pneumonia related to ventilator use, made necessary by the extent of the head/facial injuries.  The hospital summary in the Veteran's service treatment records (STRs) appears to document two separate incidents when he was hospitalized (i.e., not solely for a head injury) over three months, and does not reflect the scope of treatment the veteran describes.  Records of the Veteran's inpatient hospital treatment (which were maintained separate from his STRs) must be sought (and associated with his record, if available).

Finally, the May 2011 VA examiner noted the veteran has cognitive and headache disabilities, but opined that they are unrelated to a TBI; however, the alternate etiology considered more likely was not identified.  The Veteran has provided treatise evidence (a Mayo Clinic webpage) indicating that headaches and cognitive impairment can result from a TBI, and Dr. S.W.R. stated in a nexus statement that the Veteran's identified symptoms are residuals of a TBI in service.  Consequently, another neurological examination of the Veteran (that encompasses review of the entire expanded record) to secure an advisory medical opinion regarding the etiology of his symptoms asserted to be residuals of a TBI in service is necessary.

The case is REMANDED for the following:

1.  The AOJ should secure for the record the complete clinical records (those not already associated with the record) of all VA evaluations or treatment the Veteran received for residuals of TBI, to specifically include VA treatment records from Dr. Bryant, a psychiatrist in Waycross and Dr. Burton, a psychologist in Valdosta.  If any such records are unavailable, the reason must be noted in the record, and the Veteran should be so notified. 

2. The AOJ should also ask secure for the record complete copies of all records of private postservice treatment the Veteran has received for claimed residuals of TBI.  The Veteran must assist in this matter by providing identifying information and authorizations for VA to obtain such records, to specifically include complete records of his treatment by Dr. S.W.R.  If any records sought are unavailable, the reason must be noted in the record (and the Veteran should be so notified).  If he authorizes release of records, but an identified provider does not respond to AOJ's request, he should be advised that ultimately it is his responsibility to ensure that private records are received.      

3.  The AOJ should also arrange for exhaustive development for records of the Veteran's inpatient treatment at Fort Benning Martin Army Hospital between November 1972 and February 1973 (to include contacting all service records storage facilities where pertinent hospital records may have been retired).  If such records have been destroyed or are irretrievably lost, it must be so certified for the record, and the Veteran should be so notified.

4.  After the above development is completed, the AOJ should arrange for the Veteran to be scheduled for a TBI protocol examination by a neurologist to determine whether or not he has residuals of a TBI related to the documented November 1972 head injury in service and, if so, to identify such residuals.  The Veteran's entire record (to include STRs and postservice VA treatment records, prior VA examination reports, private treatment records, and the November 2015 nexus opinion from Dr. S.W.R.) must be reviewed by the examiner.  Any tests or studies indicated should be completed.  The current Compensation and Pension Service TBI Examination Guidelines must be followed and all findings must be described in detail.  Based on review of the record, and interview and examination of the Veteran, the examiner should provide opinions that respond to the following:

(a) Does the Veteran have, or at any time during the pendency of this claim has he had, any residual symptoms, pathology, or impairment from a TBI residuals?  If so, please identify all such residuals found.  If the response is no, please reconcile that conclusion with Dr. S.W.R.'s opinion and any other positive opinion in the record. 

(b) If the Veteran is determined to not have any residuals of a TBI in service, but exhibits any claimed symptoms noted (to specifically include cognitive and headaches), that could be considered TBI residuals, the examiner must explain why (in this case) they are not, and identify the more likely etiology for each such symptom and all impairment. 

The examiner must explain the rationale for all opinions, citing to supporting factual data. 

5.  The AOJ should then then review the record and readjudicate the claim.  If it remains denied, the AOJ should issue an appropriate supplemental statement of the case, afford the Veteran and his representative opportunity to respond, and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

